United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           August 1, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 02-11249
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                         RICARDO QUINONES,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:00-CR-239-25-A
                       --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Ricardo Quinones appeals his sentence imposed after his guilty

plea conviction for conspiracy to possess with intent to distribute

more than 100 kilograms of marijuana, in violation of 21 U.S.C. §

841(a)(1) & (b)(1)(B) and § 846.

     Quinones argues that the sentencing court erred when it used

cash that was found in his residence to approximate drug quantity

when it determined his sentence.   During the investigation leading


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
to Quinones’ arrest, more than $500,000 was seized from Quinones’

vehicle and his home.     The district court’s determination that the

cash was proceeds of jointly undertaken criminal activity is

supported by Quinones’ plea agreement, in which he stipulated that

the money     was   proceeds   of   drug    trafficking.        Therefore,      the

district court did not clearly err when it used the seized cash to

approximate drug quantity.      See U.S.S.G. § 2D1.1, comment. (n.12);

United States v. Johnston, 127 F.3d 380, 403 (5th Cir. 1997).

     Quinones also challenges the district court’s application of

U.S.S.G. § 2D1.1(b)(1) by arguing that the fact that five firearms

were found in his master bedroom does not warrant the                       weapons

enhancement. He fails to argue that the weapons were not connected

with the     offense.    The   record      supports    the    district      court’s

decision, since undisputed facts establish that five firearms were

found   in   Quinones’    residence        along   with      proceeds    of    drug

trafficking, scales, and drugs.         Therefore, the district court did

not commit clear error when it applied U.S.S.G. § 2D1.1.                        See

United States v. Mergerson, 4 F.3d 337, 350 (5th Cir. 1993).

     Quinones also argues that the district court erroneously

determined that he committed perjury and therefore erred when it

increased    his    sentence   pursuant      to    U.S.S.G.     §   3C1.1,      the

obstruction of justice guideline, and denied him an adjustment for

acceptance    of    responsibility    pursuant        to   U.S.S.G.     §     3E1.1.

Although the district court made repeated findings on these issues

during the sentencing hearing, Quinones failed to object and failed

                                      2
to present the arguments that he now presents to this court.

Therefore, these issues are reviewed for plain error only.                   See

United States v. Ocana, 204 F.3d 585, 588-89 (5th Cir. 2000).

Additionally, Quinones argues for the first time in his reply brief

that a perjury determination may only be made when the perjury is

corroborated by two witnesses. Arguments may not be raised for the

first time in a reply brief, and therefore this argument is not

considered.      See United States v. Jackson, 50 F.3d 1335, 1340 n.7

(5th Cir. 1995).

       Based on the considerable uncontested evidence contained in

the presentence report and elsewhere in the record regarding

Quinones’ active participation in the conspiracy, and giving the

deference due to the district court’s credibility findings, see

United States v. Sotelo, 97 F.3d 782, 789 (5th Cir. 1996), the

determination that Quinones committed perjury during his sentencing

hearing when he disavowed knowledge of the cash and weapons that

were   stashed    in    his   home   is   not   error,   plain   or   otherwise.

Moreover, the district court’s finding that Quinones intentionally

provided false testimony on a material issue with the intent to

persuade the court to lower his sentence provided the requisite

elements   of    a     perjury   determination     and   therefore     warranted

application of the obstruction of justice guideline.                  See United

States v. Cabral-Castillo, 35 F.3d 182, 186 (5th Cir. 1994) (the

district court’s finding is sufficient if it encompasses the

factual predicates for perjury).

                                          3
     Quinones also contests the district court’s decision not to

apply U.S.S.G.   §   3E1.1,   which       provides   for   an    offense    level

reduction if a defendant “clearly demonstrates a recognition and

affirmative acceptance of personal responsibility for his criminal

conduct.”   Conduct resulting in an enhancement for obstructing

justice ordinarily indicates that a defendant has not accepted

responsibility for his criminal conduct, although both adjustments

may apply in “extraordinary” cases.           U.S.S.G. § 3E1.1, comment.

(n.4). The district court’s conclusion that Quinones did not fully

accept   responsibility   for   his       crime   because       he   lied   about

possessing cash and weapons, when in fact he did possess cash and

weapons, is not error, plain or otherwise.            See United States v.

Lugo-Abundis, 897 F.2d 171, 172 (5th Cir. 1990) (affirming refusal

to grant acceptance of responsibility adjustment when sentencing

defendant for marijuana offense when defendant denied knowledge of

the presence of drugs).

     The district court’s judgment is therefore AFFIRMED.




                                      4